Title: To George Washington from Capel & Osgood Hanbury, 28 March 1763
From: Capel & Osgood Hanbury
To: Washington, George



Esteemd Friend
London March 28, 1763

wrote thee ⅌ the Randolph to wch refer since that we have not had the pleasure of one line from thee: and it gives us concern the not having one Hd Tobacco from thee for some Years past, hope it will not be the case again this Year & that ⅌ Capt. Esten we shall receive some fine Tobacco from thee & then we doubt not of geting as good price for it. We are yet without any proof of the Speakers Tobacco on board the Deliverance consequently the loss remains unadjusted and must remain so untill Bills of Ladeing or an attestd Certificate is sent us. This Summer we intend to forward our friends Accots Current & are wth Esteem Thy Assurd Friends

C. & O. Hanbury

